OPINION OF THE COURT
Per Curiam.
Respondent Kevin C. Hyland was admitted to the practice of *165law in the State of New York by the Second Judicial Department on June 30, 1993, as Kevin Clarke Hyland. At all times pertinent to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee is seeking an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he has been disbarred automatically upon his conviction of a felony as defined in Judiciary Law § 90 (4) (e).
In support, petitioner has shown that on August 5, 1997, respondent pleaded guilty in the County Court of the State of New York, County of Nassau, to one count of aggravated unlicensed operation of a motor vehicle in the first degree, in violation of section 511 (3) of the Vehicle and Traffic Law, and one count of operating a motor vehicle while under the influence of alcohol, in violation of Vehicle and Traffic Law § 1192 (3).
Since both crimes of which respondent has been convicted constitute felonies under the law of this State and within the meaning of Judiciary Law § 90 (4) (e), he has already been automatically disbarred (Judiciary Law § 90 [4] [a]).
Accordingly, the petition is granted and respondent’s name is stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Rosenberger, J. P., Ellerin, Wallach, Rubin and Andrias, JJ., concur.
Petition granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective March 26, 1998.